Citation Nr: 1707777	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  06-25 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a higher rate of special monthly compensation (SMC) as contemplated by 38 U.S.C.A. § 1114 (r)(1).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from April 1972 to April 1974 with active duty for training service from October 1989 to September 1990.  He had additional service in the Army Reserves from October 1983 to August 1995. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In a September 2014 rating decision the RO granted SMC based on the need of aid and attendance effective January 16, 2014 pursuant to 38 U.S.C.A. 
§ 1114 (l).  The RO also granted a higher level of SMC pursuant to 38 U.S.C.A. 
§ 1114 (p) effective February 6, 2014.  

The Veteran was scheduled to testify before a Veterans Law Judge during a personal hearing in Washington, D.C. in July 2015.  However, by correspondence dated in May 2015, the Veteran indicated that he was no longer able to make it to the hearing and that he wanted his claims to be decided on the record.  His request for a Board hearing is thereby considered withdrawn. 38 C.F.R. § 20.704 (d) (2015).

In a decision in December 2015, the Board, in part, granted the issue of entitlement to SMC on account of the need of regular aid and attendance from July 30, 2008.  The Veteran appealed and in June 2016, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (JMR).  The parties agreed that further consideration was necessary as to whether the Veteran's service-connected disabilities could have served as the basis for SMC at a rate greater than the aid and attendance rate, under 38 U.S.C. § 1114(l).  However, the parties agreed that the Board's grant of SMC based on the need for regular aid and attendance from July 30, 2008 should not be disturbed.  

In a July 2016 rating decision the RO granted entitlement to SMC pursuant to 38 U.S.C.A. § 1114 (p) effective July 30, 2008.  

In January 2017, the Veteran, through his representative, expressly stated that he would be satisfied with the grant of SMC pursuant to 38 U.S.C.A. § 1114 (r-1).  Thus the Veteran clearly and unambiguously limited his appeal to SMC at the R1 rate.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that while an appellant is presumed to be seeking the maximum benefit under law, the appellant can choose to limit the appeal to a lesser benefit).  Thus the issue is characterized as reflected on the title page.  

In January 2017, the Veteran through his attorney waived RO review of additionally submitted evidence.  

Throughout the appeal period, the Veteran has attempted to raise numerous claims; however, in a very recent statement dated on February 22, 2017 the Veteran stated that he "(w)ould like to close/withdraw all open claims", with the exception of his claims pertaining to entitlement to special home adaptation/specially adapted housing, automobile/special equipment adaptation, and claims to reopen service connection for a traumatic brain injury and incontinence of bowel and bladder with complete loss of sphincter control.  In a letter to the Veteran dated on February 24, 2017 the RO acknowledged that it was working on the Veteran's claims.  The Board hereby brings to the RO's attention the most recent statement dated on February 23, 2017 whereby the Veteran through his attorney withdrew all his claims filed on March 23, 2016 with the exception of automobile allowance, specially adapted housing, and the issue being decided herein.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran is in receipt of SMC at the rate under subsection (o) of 38 U.S.C.A. § 1114 as he is in receipt of the SMC (l) rate for his service-connected seizure disorder and through the SMC (p) rate the SMC (m) rate for his 100 percent service-connected posttraumatic stress disorder (PTSD); or alternatively the Veteran is entitled to the SMC (o) rate as his service-connected seizure disorder and PTSD separately require regular aid and attendance pursuant to the SMC (l) rate.

2. During the current appeal period, the Veteran is entitled to an additional monthly allowance of SMC at the rate under subsection (r-1) of 38 U.S.C.A. § 1114 based on entitlement to the rate under subsection (o) and the need for regular aid and attendance.


CONCLUSION OF LAW

For the entire appeal period, the criteria for entitlement to payment of SMC at the (r-1) level are met.  38 U.S.C.A. §§ 1114 , 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As discussed above, in January 2017, the Veteran through his attorney clearly and unambiguously limited his appeal to the SMC at the (r-1) rate.  Thus, in light of the SMC at the (r-1) rate being granted herein, which is a full grant of the benefit sought, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.

Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

The Veteran is service-connected for a seizure disorder, rated as 80 percent disabling effective May 6, 1996 and 100 percent effective June 8, 2012.  He is also service-connected for PTSD rated 100 percent disabling effective March 20, 1994.  The Board, in December 2015 granted to SMC on account of the need of regular aid and attendance effective July 30, 2008 pursuant to U.S.C.A. § 1114 (l).  In a July 2016 rating decision the RO implemented the Board's decision and also granted entitlement to SMC pursuant to 38 U.S.C.A. § 1114 (p) at the rate equal to subsection (m) effective July 30, 2008 as the Veteran's additional service-connected PTSD is rated 100 percent disabling.  

The July 2016 rating decision inaccurately indicated that the effective date for the 100 percent rating for both the seizure disorder and PTSD is July 30, 2008.  However, the Veteran is not prejudiced by such determination as the Board in the December 2015 decision granted an effective date of July 30, 2008 for SMC based on regular aid and attendance and the parties in the June 2016 JMR agreed that the Board's grant of SMC based on the need for regular aid and attendance from July 30, 2008 should not be disturbed.  

SMC is authorized in particular circumstances in addition to compensation for service-connected disabilities.  38  U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 3.352.  SMC is authorized under subsections (k) through (s), with the rate amounts increasing the later in the alphabet the letter appears (except for the "s" rate).  SMC at the "k" and "r" rates are paid in addition to any other special monthly compensation rates, with certain monetary limits. 

As relevant to the Veteran's claim, SMC at the (l) rate is payable when the Veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38  U.S.C.A. § 1114 (l); 38  C.F.R. § 3.350 (b).


The following will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed him or herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment.  38  C.F.R. § 3.352 (a).

SMC at the "m" rate is warranted if the Veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of both hands, or of both legs at a level, or with complications, preventing natural knee action with prosthesis in place, or of one arm and one leg at levels; or with complications, preventing natural elbow and knee action with prosthesis in place, or has suffered blindness in both eyes having only light perception; or has suffered blindness in both eyes, rendering such Veteran so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114 (m); 38 C.F.R. § 3.350 (c).

SMC at the "o" rate is warranted, if the Veteran as the result of service-connected disability, has suffered disability under conditions which would entitle such veteran to two or more of the rates provided in one or more subsections (l) through (n), no condition being considered twice in the determination.  38 U.S.C.A. § 1114 (o); 38 C.F.R. § 3.350 (e)(1)(ii).  

The provisions of 38 U.S.C.A. § 1114 (p) provide for "intermediate" SMC rates between the different subsections based on anatomical loss or loss of use of the extremities or blindness in connection with deafness and/or loss or loss of use of a hand or foot.  38  U.S.C.A. § 1114 (p); 38 C.F.R. § 3.350 (f).  In addition to the statutory rates payable under 38 U.S.C.A. § 1114 (l) through (n) and the intermediate or next-higher rate provisions set forth under 38 U.S.C.A. 
§ 1114 (p), an additional single permanent disability independently ratable at 100 percent apart from any consideration of individual unemployability will afford entitlement to the next-higher statutory rate under 38 U.S.C.A. § 1114 or if already entitled to an intermediate rate to the next higher intermediate rate, but in no event higher than the (o) rate.  The single permanent disability independently ratable at 100 percent must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C. 1114 (l) through (n) or the intermediate rate provisions outlined above.  38 C.F.R. 
§ 3.350 (f)(4).

To be awarded SMC (r)(1) rate under 38 U.S.C.A. § 1114, the Veteran must be entitled to SMC at the rate authorized under subsection (o), the maximum rate authorized under subsection (p), or at the intermediate rate authorized between the rates authorized under subsections (n) and (o) and at the rate authorized under subsection (k).  The Veteran must also be in need of regular aid and attendance. See 38 U.S.C.A. § 1114 (r); 38 C.F.R. § 3.350 (h), 3.352.  

The Veteran is in receipt of SMC at the (l) rate based on the need of regular aid and attendance effective from July 30, 2008.  He also is in receipt of SMC at the (p) rate at the rate equal to the (m) rate effective July 30, 2008 on account of having a service-connected seizure disorder with the service-connected PTSD independently ratable at 100 percent.  See 38 C.F.R. 
§ 3.350 (f)(4); July 2016 rating decision.  

The statutes and regulations, discussed above, provide that where a Veteran shows entitlement to two SMC at levels (l), (m), or (n), entitlement to SMC (o) is established.  38 U.S.C.A. § 1114 (o); 38 C.F.R. § 3.350 (e)(1)(ii).  Thus, in the instant case, the Veteran is entitled to the SMC (o) rate as he is in receipt of the SMC (l) rate and through the SMC (p) rate the SMC (m) rate.  Alternatively, as will be further discussed in addressing the 38 U.S.C.A. § 1114 (r) rate, the Veteran's service-connected seizure disorder and PTSD separately require regular aid and attendance.  Thus he is twice entitled to 38 U.S.C.A. § 1114 (l) rate, which also warrants entitlement to the SMC (o) rate.  

Entitlement to the SMC (o) rate meets the threshold requirement for entitlement to the SMC (r-1) rate.  The law states that when a Veteran is entitled to SMC (o), and establishes a factual need for regular aid and attendance, entitlement to special aid and attendance is demonstrated.  38 U.S.C.A. § 1114 (r); 38 C.F.R. 
§ 3.350 (h).  The need for aid and attendance need not be independent of the underlying disabilities used to meet the threshold eligibility requirement, as the regulation provides an exception to the pyramiding rule. 38 C.F.R. § 3.350 (h)(1).  

In December 2015, the Board determined that the Veteran is need of aid and attendance due to his service-connected disabilities since July 30, 2008, the date his claim for aid and attendance was received.  Reference was made to correspondence dated in January 2009 from the Veteran's wife noting that the Veteran's seizure disorder manifests "at least five to eight times a month."  She also noted that he has bowel dysfunction, problems with his toes, and swollen knees, which prevent him from walking alone over 5 minutes.  She went on to state that she does not trust him to take his medication or take care of his hygiene. 

A letter dated in March 2009 from C.J., a certified nursing assistant, stated that she cared for the Veteran from 1995-2001.  She noted his depression, seizure disorder, and PTSD.  Further, she noted the Veteran's severe seizures and incidences of mild cardiac arrest while in her care.  His back pain rendered him immobile, restricted to use of a cane and/or wheelchair.  She stated that the Veteran needed assistance with dressing and bathing.  She also indicated he was suicidal, violent, and hallucinated.

During a September 2009 evaluation, a physician's assistant noted the Veteran's disabilities, both service-connected and nonservice-connected, and stated that the Veteran was in need of aid and assistance. 

The Board found that the Veteran needs assistance in maintaining cleanliness and to protect him from hazards and dangers caused as the result of his service-connected disabilities.  As noted by the Veteran's wife, without assistance, it is unknown whether the Veteran would maintain his hygiene or continue to take his medication.  The treatment records indicate that when he does not take his medication, the Veteran's seizures increase in frequency and his PTSD symptomatology is exacerbated.  Additionally, as noted by C.J., the Veteran's seizures are severe, posing a danger to the Veteran.  

Subsequent to the Board's December 2015 decision, additional evidence was received, which further shows that the Veteran's service-connected seizure disorder and PTSD each individually requires regular aid and attendance.  In a December 2016 neuropsychological disability evaluation report, the examiner, a clinical neuropsychologist, opined that due to the Veteran's symptoms of PTSD, which have consistently included psychosis, interpersonal anger/violence, and cognitive impairment, he requires full time care and supervision such as might be found in a skilled nursing facility or in his own home with a full-time, live-in caregiver (or several working, on shifts).  She noted that the PTSD symptoms were consistently present, and have persisted for many years in spite of ongoing treatment and medications.  The examiner found it significant that three separate caregiver statements written in 2009 and documenting care from 1995-2007 described the Veteran as disoriented, uncontrollable, suicidal, and violent.  He was unable to maintain personal hygiene and frequently forgot to take his prescribed medications.  Thus the examiner opined that it is at least as likely as not that for many years (since at least September 2006) the Veteran's service-connected PTSD alone is of such severity that he is in need of regular aid and attendance.  

As for the service-connected seizure disorder, the neuropsychologist opined that the Veteran reported having 2-3 grand mal seizures per month, and 4-8 petit mal seizures per week.  He has no warning as to when these seizures will occur; they happen unpredictably, and with varying severity.  She opined that the Veteran experiences post-ictal confusion as well as physical and mental fatigue, and needs 24-hour supervision for seizures due to the ongoing and unpredictable risk of self-injury.  She found that based on the evidence documented in the record, his seizure disorder has caused him a need for assistance on a regular basis to protect him from hazards or dangers incident to daily life, as well as an inability to attend to the wants of nature (incontinence of bowel and bladder).  Thus, the examiner opined that it is at least as likely as not that the Veteran's service-connected seizure disorder alone for many years (since 2005) has been of such severity that the Veteran is in need of regular aid and is in need for round-the-clock care.

Accordingly, entitlement to SMC at the (r-1) rate based on a need for a special level of aid and attendance is warranted for the entire appeal period.  As discussed in the Introduction, the Veteran's attorney expressed satisfaction in January 2017 with the SMC (r-1) rate, which is being assigned herein and represents a full grant of the benefit sought on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus a SMC rate higher than (r-1) is not for consideration.


ORDER

Entitlement to SMC as contemplated by 38 U.S.C.A. § 1114 (r)(1) is granted for the entire appeal period.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


